Title: To Thomas Jefferson from Claudius Crozet, 28 March 1821
From: Crozet, Claudius
To: Jefferson, Thomas


              Monsieur,
              
            Si Je m’adressois à tout autre que Monsieur Jefferson, Je regarderois probablement comme indispensables ces recommandations, au moyen desquelles on s’empare de l’opinion et détermine souvent le Jugement des personnes à qui elles sont présentées: auprès de lui de pareils titres seroient de peu de poids.  Je n’éprouve donc point, quoiqu’inconnu, cette timidité que le manque de lettres d’introduction donne ordinairement; mais pénétré du profond respect qu’inspire un nom aussi illustre; Je sens toute l’étendue de la liberté que je prends et ne fonde l’esperance d’en être Excusé que sur cette extrême bienveillance dont votre nom, Monsieur, est presque le synonime.Ancien Elève de l’école Polytechnique, J’ai servi dix ans en France dans le corps de l’artillerie jusqu’à l’époque où les malheurs de ma patrie me déterminerent à me retirer du service et à venir habiter la terre hospitaliere des états-unis.  J’y ai été non seulement accueilli, mais j’y ai obtenu et occupé pendant 5 ans l’emploi de professeur du Genie (Engineering) ici – Sensible à Cette marque de Confiance,  J’ai, depuis, employé tout mon Zèle à y répondre et Je crois avoir été assez heureux pour rendre quelques Services à L’académie, à la prosperité de laquelle j’étois attaché tant par reconnoissance pour le gouvernement des états-Unis que par les progrès rapides que je lui voyois faire tous les jours.Cependant la dernière Séance du Congrès en nous menaçant de changements destructeurs des intérêts de l’institution, a rendu Notre Situation ici très précaire et m’a fait sentir la nécessité de me précautionner contre un événement devenu possible, Je dirai presque probable qui nuiroit, s’il venoit à me surprendre, aux intérêts de ma famille.  A ces raisons se joint encore l’effet de la situation de l’académie sur ma santé qui en a beaucoup souffert.Dans ces circonstances, le plan du Collège Central et le nom de ses directeurs qui promet une si belle institution à toute la nation m’on fait naître le desir ou plutôt l’ambition d’y appartenir: Voilà, Monsieur, les raisons qui m’ont enhardi à distraire en ma faveur quelques uns de vos précieux momentsLe goût et l’habitude du professorât me font desirer de poursuivre la même Carrière.  Je puis me charger des branches suivantes d’instruction; les Mathematiques, la Philosophie, l’art militaire dans toutes ses parties et l’architecture civile et Militaire.Ces deux dernières branches sont celles que je professe ici.Oserois-je en Conséquence, Monsieur, vous prier, si mes Services pouvoient être agréables, de me faire savoir les Conditions requises pour l’admission d’un professeur et pour l’execution de ses devoirs; et en général les différentes attributions de sa   Je m’empresserai (toujours dans la même supposition) de fournir les informations que votre sagesse vous fera desirer et positives et Satisfaisantes: C’est surtout à vous, Monsieur, que je desire qu’elle puisse paroître telles, autant pour atténuer ma presomption à vos yeux, que dans l’espérance flatteuse de recevoir une approbation aussi distinguée que la vôtre.  être honoré de votre bonne opinion, Monsieur, est un avantage que je ressentirois d’autant plus que c’est avec le respect le plus profond que je la Sollicite et que j’ai l’honneur d’être, Votre très humble et très obéissant ServiteurCl. Crozetprofessor of Engineering U. S. M. Ac.J’ose me flatter que vous voudrez bien me pardonner d’avoir emprunté ma langue natale pour vous écrire.  l’impossibilité d’atteindre à aucune perfection dans l’anglois m’a donné la timidité naturelle à quelqu’un qui convaincu de son immense inferiorité desire cependant se présenter avec le moins de désavantage possible: J’ai dû pour cela eviter une langue qui m’est familiere, mais que je ne gouvernerai probablement jamais. Editors’ Translation
              Sir
              
            If I was addressing anybody other than Mister Jefferson, I probably would consider the recommendations with which one seizes opinion and often determines the Judgment of the persons to whom they are presented, to be indispensable: to Mister Jefferson, such titles will carry little weight.  Therefore, although I am not known by you, I do not feel the timidity normally caused by the lack of a letter of introduction; but, being filled with the profound respect that such an illustrious name inspires, I am aware of the extend of the liberty I am taking, and I only base the hope of being Forgiven for it on the extreme kindness of which your name, Sir, is almost a synonym.I am a former student of the Polytechnic School, and have served for ten years in France in the artillery corps until the time when the misfortunes of my fatherland made me decide to retire from the service and to come and live in the hospitable land of the United-States.  Not only was I welcome there, but I obtained and occupied for 5 years the position of professor of Engineering – Sensitive to this mark of Trust.  Since then, I have used all my zeal to deserve it, and I believe I have been happy enough to be of some Service to the Academy, the prosperity of which mattered to me because I felt gratitude for the government of the United-States, and because I have observed the rapid progress it made every day.However, the last Session of Congress, by threatening us with changes destructive to the interests of the institution, made Our Situation here very precarious, and made me feel the Need to take precautions against an event that had become possible, I would say almost probable; and which, If it took me by Surprise, would harm the interests of my family.  To these reasons is added the effect the Situation at the Academy is having On my Health, which has much suffered because of it.Under these circumstances, the plan of the Central College and the name of Its directors, which promise to give such a beautiful institution to the nation, gave rise in me to the desire or rather to the ambition of belonging to it: Here, Sir, are the reasons that made me bold enough to distract in my favor a few of your precious moments.Having a taste and a habit for the teaching profession made me want to pursue the same Career.  I can take care of the Following branches of instruction: Mathematics, Philosophy, military arts in all Their parts and Civil and Military architecture.These two last branches Are the ones I am teaching here.Consequently, would I dare, Sir, to ask you, Whether my Services could be agreeable, to let me Know what Conditions are required to be hired as a professor and what is needed in the execution of His duties; and in general, what are the various attributions of his .  I will be eager (still in the same supposition) to provide you with any information your Wisdom will make you desire, and this information will be positive and Satisfactory: It is mostly to You, Sir, that I wish it to appear so, as much to mitigate my presumption in your eyes, as in the flattering hope of receiving an approval as distinguished as Yours.  to be honored with your good opinion, Sir, is an advantage that I would deeply feel and it is with the most profound respect that I Solicit it and that I have the honor to be,Your very humble and very obedient ServantCl. CrozetI dare flatter myself that you will be kind enough to forgive me for having used my native language to write to you.  the impossibility of reaching perfection in English has given me the timidity natural to one who, convinced of His immense inferiority, wishes however to present Himself to the least possible disadvantage: in order to do this, I had to avoid a language familiar to me, but that I probably will never master.